Citation Nr: 0415456	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-15 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected status post right ankle fracture with degenerative 
joint disease, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had a period of service from January to July 
1982.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded this case in October 2003 


REMAND

The Board remanded this case in October 2003 for a Board 
hearing at the RO.  The veteran was contacted by phone in 
February 2004 and asked if he would be available for a 
hearing that same month.  He indicated that he could not 
appear at that time, but that he still wanted a hearing.  In 
May 2004, the RO sent the veteran written notice of a 
proposed Board videoconference hearing scheduled for Jun 4, 
2004.  The notice letter advised the veteran that he was not 
required to accept a videoconference hearing and that if he 
wanted such a hearing he had to notify the RO in writing.  He 
was also informed that if he declined the videoconference 
hearing he would be kept on the list of those waiting for a 
future live Board hearing at the RO.  Although the veteran 
did not appear for the scheduled June 4, 2004, 
videoconference hearing, the claims file does not include any 
response from the veteran indicating acceptance of the June 
4, 2004, videoconference hearing.  In view of the RO 
communication to the veteran, it must be assumed that he 
wishes to remain on the list of those awaiting a live Board 
hearing at the RO.  Therefore, the case is not ready for 
appellate review at this time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The veteran should be scheduled for a 
live Board hearing at the RO (unless he 
subsequently indicates a willingness to 
appear for a videoconference hearing 
instead).  The veteran should be notified 
of the date, time and place of the live 
Board hearing, and a copy of the 
notification letter should be associated 
with the claims file.  After the live 
Board hearing is conducted, or in the 
event the veteran cancels the hearing or 
fails to report, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


